WHEELER, District Judge.
These are surgical needles, and have been assessed as needles not otherwise provided for, under paragraph 165 of act July 24, 1897, c. 11, § 1, Schedule C, 30 Stat. 165 [U. S. Comp. St. 1901, p. 1643], against a protest that they are free as “hand sewing” needles under paragraph 620 of the Act of 1897, c. 11, § 2, Free List, 30 Stat. 199 [U. S. Comp. St. 1901, p. 1685]. No testimony has been taken and there is nothing by which to change the classification. Hand sewing needles would seem to be such as are used by persons generally who use needles, and not such as are used only by professional persons in surgical operations to which they are specially adapted.
Decision affirmed.